Per Curiam :
The issue was submitted to the jury in a clear and correct charge. The evidence justifies the verdict. Under all the facts, the sum decreed as alimony, and for costs and expenses of the appellant in conducting her defense, including counsel fees, are' quite as liberal as she is entitled to receive from the appellee. There is no error in refusing to add to or increase the sum, after final decree. The amount which the counsel of the appellant may justly demand of her is not now decided.
Decree affirmed and appeal dismissed, at the costs of the appellant.